 18-13368-mg      Doc 8     Filed 11/07/18 Entered 11/07/18 10:13:15           Main Document
                                         Pg 1 of 12



Norma E. Ortiz, Esq.
Martha J. de Jesus, Esq.
ORTIZ & ORTIZ, L.L.P.
32-72 Steinway Street, Suite 402
Astoria, New York 11103
Tel. (718) 522-1117
Proposed Attorneys for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x

In re

MUNDO CLEANING SERVICES, INC.                               Case No. 18-13368-mg

                                                            Chapter 11
                     Debtor.
-------------------------------x

                   DEBTOR’S MOTION FOR ENTRY OF AN ORDER
                  AUTHORIZING THE PAYMENT OF PRE-PETITION
                    EMPLOYEE COMPENSATION OBLIGATIONS

        Mundo Cleaning Services, Inc. (the “Debtor”), by and through its attorneys Ortiz &

Ortiz, L.L.P. (“O & O”), hereby moves (the “Motion”) for entry of an order authorizing the

Debtor to pay its employees their unpaid wages and, to the extent applicable, directing the

Debtor’s payroll bank, TD Bank, N.A., to honor any pending checks that are presented for any

pre- petition employee wages. In support of the Motion, the Debtor respectfully states as

follows:

                                       BACKGROUND

        1.     The Debtor filed a voluntary petition on November 5, 2018 (the “Petition Date”).

The Debtor continues to manage and operate its business as a debtor-in-possession pursuant to

Sections 1107 and 1108 of the Bankruptcy Code. The United States Trustee has not appointed

an official creditors’ committee in the Chapter 11 Case.
 18-13368-mg       Doc 8      Filed 11/07/18 Entered 11/07/18 10:13:15           Main Document
                                           Pg 2 of 12



       2.      The Debtor operates a janitorial cleaning service in Manhattan. It filed its

petition to address its tax obligations and reorganize its affairs. The Debtor has operated its

business for over 10 years.

       3.      The Debtor has forty-one (41) employees (the “Employees”) that earned wages

from October 29th through November 4th (the “Last Pay Period”) that have not been paid because

of the Debtor’s bankruptcy filing. The Debtor’s president and sole shareholder, Manuel

Remache, receives compensation of $1,500.00 per pay period; he also did not receive

compensation as a result of the bankruptcy filing. A redacted list of the Employees and

estimated payments due for the Last Pay Period is attached as Exhibit A. None of the employees

listed on Exhibit A is an insider of the Debtor, other than Mr. Remache.

       4.      The Employees perform a variety of crucial functions for the Debtor including,

but not limited to, answering customer questions, booking appointments, processing customers’

bills, and performing cleaning services. The Employees’ valuable skill sets, familiarity with the

Debtor’s services and customers are critical to the success of this case and the continued

operation of the business.

A.     Debtor’s Employee Compensation Obligations

       5.      In the ordinary course of business, the Employees are paid weekly, on every

Monday. The Debtor’s gross weekly payroll typically ranges from $16,000 to $20,000.00. As

set forth in Exhibit A, the approximate amount due for unpaid wages is approximately

$16,010.60, including Mr. Remache’s compensation (the “Pre-Petition Payroll”). As a result, the

Debtor is hereby seeking authority to pay its Employees the Pre-Petition Payroll. The amount

paid to each employee does not exceed the $12,850.00 priority cap in Section 507(a)(4) of the


                                                 2
 18-13368-mg       Doc 8    Filed 11/07/18 Entered 11/07/18 10:13:15           Main Document
                                         Pg 3 of 12



Bankruptcy Code.

B.     Gross Payroll Deductions, Taxes and Governmental Withholdings

       6.      The Debtor is required by law to withhold from the Employees’ wages amounts

due for federal and state taxes, social security benefits, and Medicare taxes (the “Withholding

Taxes”), and to remit the Withholding Taxes to the appropriate taxing authorities. Additionally,

the Debtor must match from its own funds the social security and Medicare taxes, based on a

percentage of gross payroll, additional amounts for state and federal unemployment insurance to

remit to the taxing authorities (collectively, the “Employer Payroll Contribution” and, together

with the Withholding Taxes, the “Payroll Taxes”). The Payroll Taxes for the Last Pay Period

are approximately $4,165.54 (the “Pre-Petition Payroll Taxes”). The Debtor believes it is

current on its employee wage obligations, other than the Pre-Petition Payroll Taxes, and seeks

authority to pay Pre-Petition Payroll Taxes that have accrued before the Petition Date when they

become due.

                                        JURISDICTION

       7.      The Court has jurisdiction over this motion. This is a core proceeding arising

under 28 U.S.C.§ 157(b)(2). Venue of this motion is proper pursuant to 28 U.S.C. §§ 1408 and

1409. The statutory predicates for relief include 11 U.S.C. §§ 105, 363, 364(b), 507(a)(5) and

541(d) of title 11 of the United States Code, 11 U.S.C. §§ 101, et. seq. (the “Bankruptcy Code”).

                                    RELIEF REQUESTED

       8.      The Pre-Petition Payroll and Pre-Petition Payroll Taxes constitute pre-petition

obligations of the Debtor. The Debtor seeks an Order authorizing its payment of these

obligations, and directing the Debtor’s bank to honor payments for any Pre-Petition Payroll and


                                                3
 18-13368-mg       Doc 8     Filed 11/07/18 Entered 11/07/18 10:13:15            Main Document
                                          Pg 4 of 12



Pre-Petition Payroll Taxes (the “Pre-Petition Wage Obligations”) that may have not been

tendered for payment to the bank.

       9.      The Debtor submits that the relief sought herein is authorized pursuant to, among

other Section 363(b)(1) of the Bankruptcy Code. That section permits a debtor in possession to

use, sell, or lease property out of the ordinary course of its business. However, since no section

of the Bankruptcy Code specifically authorizes this relief, most courts also rely on their authority

under Section 105 of the Bankruptcy Code to grant such relief. E.g., In re Ionosphere Clubs,

Inc., 98 B.R. 174, 175-76 (Bankr. S.D.N.Y. 1989) (“The Court has the ability to authorize the

payment of pre-petition debt when such payment is needed to facilitate the rehabilitation of the

debtor and is commonly referred to as either the “doctrine of necessity” or the “necessity of

payment” rule. This rule recognizes the existence of the judicial power to authorize a debtor in a

reorganization case to pay pre-petition claims where such payment is essential to the continued

operation of the debtor.”)

       10.     The Court should find that the payment of Pre-Petition Payroll is absolutely

necessary to maintain the Debtor’s operations and retain the uninterrupted service and loyalty of

its employees. The Debtor operates a service business and can not function without the full

commitment of its workforce. Moreover, the Debtor’s employees earn modest salaries and are

very much dependent upon the income they receive from the Debtor. Application of the

“necessity of payment” doctrine here supports the Debtor’s request to honor its Pre-Petition

Payroll.

       11.     The Court should also find that payment of the Pre-Petition Payroll is in the best

interests of the estate. The amount to be paid to any one employee for the pre-petition period


                                                 4
 18-13368-mg       Doc 8     Filed 11/07/18 Entered 11/07/18 10:13:15             Main Document
                                          Pg 5 of 12



will not exceed $12,850.00, the maximum amount allowed under Sections 507(a)(4) and

507(a)(5) of the Bankruptcy Code. The Debtor has the ability to make these payments, and

satisfying these obligations will not prejudice other creditors of bankruptcy estate since the

Employees’ wages are entitled to priority status. See 11 U.S.C. § 1129(a)(9)(B).

       12.     Payment of the Pre-Petition Payroll Taxes is also in the best interests of the

Debtor and the estate. First, the payment of such taxes also will not prejudice other creditors as

these claims hold priority claim status under Section 507(a)(8) of the Bankruptcy Code. See 11

U.S.C. § 1129(a)(9)(C). Second, the Debtor is legally obligated under state and federal law to

ensure that the obligations are satisfied on a timely basis. In fact, the portion of the Payroll

Taxes withheld from the Employees’ wages are held in trust by Debtor and are not property of

Debtor’s estate under Section 541 of the Bankruptcy Code. See, e.g., Begier v. IRS, 496 U.S. 53

(1990). For these reasons, the Court should find that granting the relief requested herein is

appropriate under these circumstances.

       13.     No previous request for the relief sought herein has been made by the

Debtor to this Court or any other court.

       WHEREFORE, the Debtor respectfully requests that the Court grant the relief requested

herein and grant such other and further relief as is just.

Dated: Astoria, New York
       November 6, 2018
                                                               /s/Martha J. de Jesus
                                                               Norma E. Ortiz, Esq.
                                                               Martha J. de Jesus, Esq.
                                                               Ortiz & Ortiz, L.L.P.
                                                               32-72 Steinway Street, Suite 402
                                                               Astoria, New York 11103
                                                               Tel. (718) 522-1117
                                                               Proposed Attorneys for the Debtor


                                                  5
18-13368-mg   Doc 8   Filed 11/07/18 Entered 11/07/18 10:13:15   Main Document
                                   Pg 6 of 12




                               EXHIBIT A
                         18-13368-mg            Doc 8           Filed 11/07/18 Entered 11/07/18 10:13:15                                        Main Document
                                                                             Pg 7 of 12

Mundo Cleaning Services Inc.
                                    Beginning Payroll Period:            10/29/2018                     Ending Payroll Period:                  11/4/2018
                            Employee's            Pay                                                Pay         Standard        Overtime
First Name   Last Name                                              Salary            30                                                              Gross Salary
                             Position            Type                                                Rate          Hours          Hours
                          Cleaning Crew          Hourly                           40 00                $13.00        40.0000                -                  520.00
                          Cleaning Crew          Hourly                           30 00          $      13.00         30.0000               -                  390.00
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                               0 00       $      13.00              -                -                        -
                          Cleaning Crew          Hourly                           35 00          $      13.00         35.0000               -                  455.00
                          Cleaning Crew          Hourly                           40 00                $13.00         34.0000               -                  442.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           36 00          $      13.00         36.0000               -                  468.00
                          Cleaning Crew          Hourly                           36 00          $      13.00         36.0000               -                  468.00
                          Cleaning Crew          Hourly                           24 00          $      13.00         24.0000               -                  312.00
                          Cleaning Crew          Hourly                           15 00          $      13.00         15.0000               -                  195.00
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           36 00                $13.00         36.0000               -                  468.00
                          Cleaning Crew          Hourly                           30 00          $      13.00         30.0000               -                  390.00
                          Cleaning Crew          Hourly                           18 00          $      13.00         18.0000               -                  234.00
                          Cleaning Crew          Hourly                               0 00             $13.00              -                -                        -
                          Cleaning Crew          Hourly                           24 00          $      13.00         24.0000               -                  312.00
                          Cleaning Crew          Hourly                           35 20          $      13.00         35.2000               -                  457.60
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000               -                  520.00
                          Office Assistant       Hourly                           25 00                $13.00         25.0000               -                  325.00
                          Cleaning Crew          Hourly                           24 00          $      13.00         24.0000               -                  312.00
                          Cleaning Crew          Hourly                           30 00          $      13.00         30.0000               -                  390.00
                              Driver             Hourly                           40 00          $      13.00         40.0000               -                  520.00
                             President           Salary         $     1,500.00                   $          -              -                -                1,500.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00                 $0.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           12 00                $13.00         12.0000               -                  156.00
                          Cleaning Crew          Hourly                               0 00       $      13.00              -                -                        -
                          Cleaning Crew          Hourly                           18 00          $      13.00         18.0000               -                  390.00
                          Cleaning Crew          Hourly                               6 00                $13          6.0000               -                   78.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000                                  520.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           36 00          $      13.00         36.0000                                  468.00

                                       Total                    $    1,500.00         1,110.20                      1,104.20                -     $         16,010.60
18-13368-mg   Doc 8   Filed 11/07/18 Entered 11/07/18 10:13:15   Main Document
                                   Pg 8 of 12




                          PROPOSED ORDER
 18-13368-mg       Doc 8     Filed 11/07/18 Entered 11/07/18 10:13:15           Main Document
                                          Pg 9 of 12



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x

In re

MUNDO CLEANING SERVICES, INC.                                Case No. 18-13368

                                                             Chapter 11
                               Debtor.

-------------------------------x


                      ORDER GRANTING DEBTOR’S MOTION
                   FOR AN ORDER AUTHORIZING THE PAYMENT
                 OF PRE-PETITION EMPLOYEE WAGE OBLIGATIONS


        Upon the Motion (“Motion”) of Mundo Cleaning Services, Inc. (the “Debtor”) dated

November 5, 2018, for entry of an order authorizing Operator to pay Pre-Petition Employee

Wage Obligations; no opposition to the Motion having been filed; the Debtor having appeared

by its counsel Ortiz & Ortiz, L.L.P.; due notice of the Motion having been given and sufficient

cause appearing therefore, it is

        ORDERED, that the Debtor is authorized and empowered to satisfy in the ordinary

course of business the Pre-Petition Employee Wage Obligations including, but not limited to,

Pre- Petition Payroll as set forth on Exhibit A and related Pre-Petition Payroll Taxes, and subject

to the limitations set forth in 11 U.S.C. §§ 507(a)(4) and 507(a)(5);

        ORDERED, that any and all financial institutions honoring the aforementioned

obligations to Debtor’s Employees are authorized and directed to receive, process, honor and pay

all checks, drafts, and automatic clearing house and wire transfers drawn on bank accounts of the

Debtor to the extent authorized herein or directed by the Debtor;

        ORDERED, that the Debtor is hereby authorized, consistent with this Order, to issue
 18-13368-mg       Doc 8     Filed 11/07/18 Entered 11/07/18 10:13:15            Main Document
                                          Pg 10 of 12



post- petition checks (or electronic fund transfers) in payment of pre-petition obligations to

Debtor’s Employees;

         ORDERED, that no pre-petition obligations, other than the obligations set forth on

Exhibit A and related Payroll Taxes, may be paid by the Debtor without further order of the

Court.


Dated: New York, New York
       November ___, 2018                     __________________________________
                                              HON. MARTIN GLENN
                                              UNITED STATES BANKRUPTCY JUDGE




No Objection.

Office of the U.S. Trustee

/s/Paul Schwartzberg
By: Paul Schwartzberg
18-13368-mg   Doc 8   Filed 11/07/18 Entered 11/07/18 10:13:15   Main Document
                                   Pg 11 of 12




                               EXHIBIT A
                         18-13368-mg            Doc 8           Filed 11/07/18 Entered 11/07/18 10:13:15                                        Main Document
                                                                             Pg 12 of 12

Mundo Cleaning Services Inc.
                                    Beginning Payroll Period:            10/29/2018                     Ending Payroll Period:                  11/4/2018
                            Employee's            Pay                                                Pay         Standard        Overtime
First Name   Last Name                                              Salary            30                                                              Gross Salary
                             Position            Type                                                Rate          Hours          Hours
                          Cleaning Crew          Hourly                           40 00                $13.00        40.0000                -                  520.00
                          Cleaning Crew          Hourly                           30 00          $      13.00         30.0000               -                  390.00
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                               0 00       $      13.00              -                -                        -
                          Cleaning Crew          Hourly                           35 00          $      13.00         35.0000               -                  455.00
                          Cleaning Crew          Hourly                           40 00                $13.00         34.0000               -                  442.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           36 00          $      13.00         36.0000               -                  468.00
                          Cleaning Crew          Hourly                           36 00          $      13.00         36.0000               -                  468.00
                          Cleaning Crew          Hourly                           24 00          $      13.00         24.0000               -                  312.00
                          Cleaning Crew          Hourly                           15 00          $      13.00         15.0000               -                  195.00
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           36 00                $13.00         36.0000               -                  468.00
                          Cleaning Crew          Hourly                           30 00          $      13.00         30.0000               -                  390.00
                          Cleaning Crew          Hourly                           18 00          $      13.00         18.0000               -                  234.00
                          Cleaning Crew          Hourly                               0 00             $13.00              -                -                        -
                          Cleaning Crew          Hourly                           24 00          $      13.00         24.0000               -                  312.00
                          Cleaning Crew          Hourly                           35 20          $      13.00         35.2000               -                  457.60
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000               -                  520.00
                          Office Assistant       Hourly                           25 00                $13.00         25.0000               -                  325.00
                          Cleaning Crew          Hourly                           24 00          $      13.00         24.0000               -                  312.00
                          Cleaning Crew          Hourly                           30 00          $      13.00         30.0000               -                  390.00
                              Driver             Hourly                           40 00          $      13.00         40.0000               -                  520.00
                             President           Salary         $     1,500.00                   $          -              -                -                1,500.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00                 $0.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           12 00                $13.00         12.0000               -                  156.00
                          Cleaning Crew          Hourly                               0 00       $      13.00              -                -                        -
                          Cleaning Crew          Hourly                           18 00          $      13.00         18.0000               -                  390.00
                          Cleaning Crew          Hourly                               6 00                $13          6.0000               -                   78.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           40 00          $      13.00         40.0000                                  520.00
                          Cleaning Crew          Hourly                           40 00                $13.00         40.0000               -                  520.00
                          Cleaning Crew          Hourly                           36 00          $      13.00         36.0000                                  468.00

                                       Total                    $    1,500.00         1,110.20                      1,104.20                -     $         16,010.60
